RUSH, J.,
concurring in part and dissenting in part.
I write separately because I see the narrow justiciability test articulated by the majority as entirely consistent with Roeschlein v. Thomas, 258 Ind. 16, 280 N.E.2d 581 (1972). I do not share Justice Ruck-er’s concern that today’s test “finds no support in our long standing case authority,” is “one we have never adopted,” or “abandons this Court’s own authority on the question of when an issue is justiciable in favor of a test apparently endorsed in other jurisdictions.” As Roeschlein states, legislative actions are non-justiciable if they are taken “pursuant to specific constitutional authority and not contrary thereto,” 258 Ind. at 28, 280 N.E.2d at 589 (emphasis added) — that is, “not contrary to specific constitutional authority.” I see no difference in this context between “specific constitutional authority,” id., and an “express constitutional limitation,” op. at 418, for identifying the rare occasions when Article 3, Section 1 of our State Constitution allows us to review the Legislature’s internal affairs. This standard is narrow enough to “effectively preclude review of almost any legislative act,” but I see that limitation as an advantage, not a drawback — and, again, as consistent with Roeschlein. I therefore concur with the majority’s statement of the justiciability test.
But I join the dissenting opinion in all other respects. As Justice Rucker observes, this case is not about the House’s authority to impose these fines (which were a patently non-justiciable exercise of its Article 4, Section 14 power to discipline its members), but only whether it may collect the fines in this particular manner. On that point, I share his understanding of Article 4, Section 29 as an “express constitutional limitation” that makes this limited question justiciable. Accordingly, I would also reach the Wage Payment issue on its merits and resolve it as Justice Rucker does.
In sum, I concur in part in the majority opinion because I understand it to state the same justiciability test we have always followed. For that same reason, I cannot join in the opening paragraph, or first sentence of Part II, of Justice Rucker’s dissent. But because I disagree with the majority’s application of that test, I join the dissenting opinion in all other respects.